DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-32 and 34-50 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US 20150065511; published: Mar. 5, 2015; in IDS dated 9/28/21), in view of Gant et al. (US 2008/0300316; published: Dec. 4, 2008; in IDS dated 9/28/21).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Horn et al. is directed to ophthalmic composition and a method for the treatment of presbyopia (Abstract). Horn et al. teach wherein a topical administration to the eye of 1% w/v pilocarpine and 0.015% (i.e., about 0.02%) w/v tropicamide in saline solution results in an improvement of near vision ([0165] and Fig. 1) (limitation of instant claims 31 and 45-47). Horn et al. is silent with regards to the addition of a preservative to the abovementioned composition (limitation of instant claim 35).
	Horn et al. teach wherein a preservative such as benzalkonium chloride (BAK), an antioxidant such as ethylenediaminetetraacetic acid (EDTA), a tonicity adjustor such as sodium chloride, buffers (means for adjusting pH) such as acetate, citrate, phosphate and borate buffers can be used with the composition ([0124] and [0168]-[0170]; limitations of instant claims 36-40 and 48).  Horn et al. teach wherein the pH if preferably from about 4.0 to about 8.0, a more preferably in a range from about 5.0 to about 7.0 (limitations of instant claims 31 and 41; [0169]).
With regards to storage stability limitations of instant claims 32, 34, 43-44 and 49-50 (e.g., retaining active ingredient (pilocarpine) at high concentration in comparison to initial concentration after storage in temperatures ranging from about 2 and 10 °C prior to first use and about 16 to about 30 °C after first use), the MPEP states the following (MPEP §2112(I)):
I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, Horn et al. teach the same active ingredients in the same concentration.  Therefore, in view of MPEP §2112, claim a previously unappreciated property of a known composition, which is inherently present in the prior art, does not necessarily make the claim patentable.
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Although Horn et al. teach wherein the composition comprises water, they do not teach wherein the solvent is deuterated water, as required by instant claims 31 and 45.  Horn et al. do not teach wherein the ophthalmic composition comprises less than 10% of H2O, as required by instant claim 42. However, these deficiencies are cured by Gant et al.
Gant et al. is directed to pharmaceutical compositions, such as those which may be administered ophthalmically in the forms of solutions or suspensions (Abstract and [0190]).  Gant et al. teach wherein the therapeutic agent may be a mydriasis agent such as tropicamide (overlaps with the active ingredients in Horn et al.; [0034]).  Gant et al. teach that D2O looks and tastes like H20, but has slightly different physical properties such as a boiling point of 101.41 °C and freezing point of 3.79 °C and furthermore is more viscous ([0091]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The disclosures of Horn et al. and Gant et al. are each directed to tropicamide-containing ophthalmic compositions.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to substitute the water carrier for a deuterium oxide carrier, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so in order to advantageously provide a more viscous solution to be administered to the eye.  It is noted that once H2O is replaced with D2O, as suggested above, there would be 0% H2O in the composition and therefore read on instant claims 14 and 24.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US 20150065511; published: Mar. 5, 2015; in IDS dated 9/28/21) and Gant et al. (US 2008/0300316; published: Dec. 4, 2008; in IDS dated 9/28/21) as applied to claims 31-32 and 34-50 above, and further in view of Warner et al. (US 2012/0225952; published: Sep. 6, 2012; in IDS dated 9/28/21).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Horn et al. and Gant et al. teach the limitations of instant claims 31-32 and 34-50 (see rejection above).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Horn et al. teach wherein the concentration of pilocarpine is about 1% w/v and do not teach wherein the concentration ranges from about 0.001 to about 0.5 wt%, as required by instant claim 33.  However, such deficiency is cure by Warner et al.
Warner et al. is directed to ophthalmic formulations comprising active agents such as pilocarpine. Warner et al. teach wherein it is suitable to use between 0.01 and 8 wt% pilocarpine.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Regarding the concentration of pilocarpine as specified in claim 33, MPEP §2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, Warner et al. teach wherein it is suitable to use between 0.01 and 8 wt% pilocarpine [0220].  The Applicants' specification provides no evidence that the selected concentration range in claim 33 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous physical/chemical/biological properties of various chemicals (e.g., desired biological effect, size/weight of subject, disease state of subject), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for providing the desired biological effect given the size/weight and disease state of subject.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 31-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,052,095 and claims 1-28 of U.S. Patent No. 11,052,094, in view of the ‘095 and ‘094 specifications, respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same composition comprising (a) pilocarpine and deuterated water or (b) tropicamide, pilocarpine and deuterated water. The difference is that the instant claims uses the composition to treat ophthalmic condition or diseases by administering the composition to a subject in need thereof. However, the reference specification teaches the method of treating, ameliorating or reducing ophthalmic conditions or diseases by administering the composition to an eye of an individual in need thereof (Abstract). Attention is directed MPEP 804 (II)(B)(2)(a) which states: In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).  Thus, the instant claims and the application claims are obvious variants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617